DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered. 
This Office action is in response to the amendment filed June, 3, 2021, which amends claims 1 and 33, adds claims 45-49, and cancels claims 39-44. Claims 1, 4, 9, 13, 14, 18, 21-25, 33, 37, 38, and 45-49 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed June 3, 2021, caused the withdrawal of the rejection of claims 1, 4, 9, 13, 14, 18, 21, 23-25, 33, 38-40 and 42-44 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/108997) in view of Beers et al. (US 2014/0131676) and Shi et al. (US 2004/0016907) as set forth in the Office action mailed March 3, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 9, 13, 14, 18, 21-25, 33, 37, 38, and 45-49 have been considered but are moot because the new ground of rejection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 13, 14, 18, 21, 23-25, 33, 38, and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (WO 2013/056776), where Jatsch .
Regarding claims1, 4, 9, 13, 14, 18, 21, 23-25, 33, 38, and 39, Jatsch teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0047]). Jatsch teaches that the light emitting layer comprises an indolocarbazole host material and a phosphorescent dopant (paragraphs [0047]-[0049] and [0062]). Jatsch teaches that the host material can have the following formula 
    PNG
    media_image1.png
    272
    231
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    293
    219
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    224
    204
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    179
    215
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    227
    151
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    153
    181
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    189
    178
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    196
    184
    media_image8.png
    Greyscale
 are a few examples (paragraphs [0045], [0089], and [0118], Table 1). Jatsch teaches that the group corresponding the applicant’s R2 group can be a substituent (paragraph [0008] and [0011]). Jatsch teaches that the phosphorescent dopant can be an iridium complex, but does not limit the material (paragraphs [0067] and [0118], Table 1).  
Jatsch does not teach where the phosphorescent dopant meets the applicant’s claimed invention. 
Beers teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0073]). Beers teaches the light emitting layer comprises a host material and a phosphorescent dopant (paragraph [0073]). Beers teaches the phosphorescent 
    PNG
    media_image9.png
    147
    206
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    88
    135
    media_image10.png
    Greyscale
 (which is the same as applicant’s D6),  
    PNG
    media_image11.png
    141
    257
    media_image11.png
    Greyscale
 (which is the same as applicant’s D13), or 
    PNG
    media_image12.png
    143
    207
    media_image12.png
    Greyscale
 (which is the same as applicant’s formula D1) (paragraphs [0069], [0074], and [0078] and Tables 2 and 4). Beers teaches that these compounds emit red light with good lifetime and efficiency (paragraphs [0078] and [0079], Table 5).
Shi teaches a method of making an electroluminescent device (abstract). Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]). Shi teaches that the layer using the single evaporation source is made using VTE using a pressure around 1 x 10-6 Torr (paragraph [0028]). Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]). Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the phosphorescent dopant material in Jatsch to 
    PNG
    media_image9.png
    147
    206
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    88
    135
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    141
    257
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    143
    207
    media_image12.png
    Greyscale
 as taught by Beers. The motivation would have been to make a red light emitting device that emits red light at a high efficiency and lifetime. This would lead to a device that has a composition that meets applicant’s claimed evaporation temperature limitations, vapor pressure limitations, and mass loss rate limitation.  
It would have been obvious to one of ordinary skill in the art to substitute the indenocarbazole group in 
    PNG
    media_image1.png
    272
    231
    media_image1.png
    Greyscale
 for 
    PNG
    media_image13.png
    96
    158
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    123
    124
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    93
    171
    media_image15.png
    Greyscale
, as taught by Jatsch. The substitution would have been one preferred group for another preferred group. One of ordinary skill in the art would expect the compounds to act as host materials for phosphorescent dopants.
Also, it would have been obvious to further substitute the compounds of Jatsch to have a substituent at applicant’s R2 position. Jatsch teaches for substitution at this position; therefore, it would have been obvious to try to make compounds where substitution occurs at this position. One of ordinary skill in the art would expect the compounds to act as host materials for phosphorescent dopants as the other compounds of Jatsch.
Furthermore, it would have been obvious to one of ordinary skill it the art to modify the device of Jatsch in view of Beers to make a homogenous mixture of all the materials for the light emitting layer and put the materials in a single evaporation source and make the layer using the method taught by Shi. The motivation would have been to make the layer using a single evaporation source, as taught by Shi, which eliminates the evaporation control problems associated with co-deposition.

Allowable Subject Matter
Claims 22 and 37 are allowed.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the applicant’s claimed iridium complexes.  The closet prior art Beers et al. (US 2014/0131676) teaches the phosphorescent dopant can have the following structure, 
    PNG
    media_image9.png
    147
    206
    media_image9.png
    Greyscale
, 
    PNG
    media_image11.png
    141
    257
    media_image11.png
    Greyscale
 (which is the same as applicant’s D13), or 
    PNG
    media_image12.png
    143
    207
    media_image12.png
    Greyscale
 (which is the same as applicant’s formula D1) (paragraphs [0069], [0074], and [0078] and Tables 2 and 4).  Beers and the prior art fails to teach or make obvious the applicant’s claimed invention and claimed composition; therefore, claims 22 and 37 comprises allowable subject matter.
Regarding claim 45, the prior art fails to teach or make obvious compounds comprising X1 or X2 to be a Se atom. The prior art Park et al. (WO 2013/108997), where Park et al. (US 2014/0332793) (hereafter “Park”) (see above), teaches compound where the applicant’s X1 and X2 can be a variety of different compounds, but the prior art does not teach Se as one of the atoms. The prior arts fails to teach or make obvious modifying the compound to have a Se atom and claim 41 comprises allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796